OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 19, 1969.
*176The respondent was temporarily suspended from the practice of law in Florida by order of the Supreme Court of Florida dated April 15, 1988. The allegations underlying the suspension included shortages in the respondent’s trust accounts in excess of $96,200. By order of the same court dated September 29, 1988, the respondent’s petition for leave to resign from the Florida Bar permanently without leave to reapply was granted.
The petitioner herein served the respondent with a notice pursuant to 22 NYCRR 691.3 informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. By letter dated August 5, 1988, the’ respondent, through Florida counsel, submitted his verified response wherein he argued that the imposition of discipline in New York would be unjust. The respondent’s response failed, however, to make a "written demand for a hearing” as required by the rules of this court (22 NYCRR 691.3 [d]).
After viewing the Florida record and the respondent’s verified response, we find that the respondent was disbarred in Florida pursuant to his resignation and is guilty of professional misconduct warranting discipline in New York.
Accordingly, the respondent should be and hereby is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective immediately.
Mollmj, P. J., Mangano, Thompson, Bracken and Balletta, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Barry S. Eden is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as *177an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.